                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:19CR216

      vs.
                                                                     ORDER
DATHAN MORRIS and DYLAN MORRIS

                     Defendant.


       This matter is before the court on Defendant Dathan Morris’ unopposed Motion to
Continue Trial [27]. Counsel is newly appointed and seeks additional time to review discovery
materials and determine an appropriate course of action. For good cause shown,

        IT IS ORDERED that Defendant Dathan Morris’ unopposed Motion to Continue Trial
[27] is granted as follows:

       1. The jury trial, as to both defendants, now set for September 3, 2019, is continued to
          November 5, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and November 5,
          2019 shall be deemed excludable time in any computation of time under the
          requirement of the Speedy Trial Act. Failure to grant a continuance would deny
          counsel the reasonable time necessary for effective preparation, taking into account
          the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 20th day of August 2019.




                                             BY THE COURT:

                                             s/Susan M. Bazis
                                             United States Magistrate Judge
